Djeddah v Williams (2015 NY Slip Op 08979)





Djeddah v Williams


2015 NY Slip Op 08979


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Tom, J.P., Friedman, Saxe, Gische, JJ.


16356 111319/95

[*1] Richard Djeddah, Plaintiff, Rachel Djeddah, Plaintiff-Respondent,
vDaniel Turk Williams, M.D., Defendant-Appellant.


Callan, Koster, Brady & Nagler LLP, New York (Janine L. Peress of counsel), for appellant.
Rachel Djeddah, respondent pro se.

Appeal from order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about December 11, 2014, which granted plaintiff Rachel Djeddah's oral application for an extension of time to comply with the terms of a conditional order of dismissal, same court and Justice, dated August 8, 2014, to the extent of directing plaintiff to serve expert disclosure within 30 days and to withdraw her motion to vacate the conditional order, unanimously dismissed, without costs, as taken from a nonappealable order.
The order, issued at a conference, is not appealable as of
right because it did not decide a motion made on notice (see CPLR 5701[a][2]; Sholes v Meagher, 100 NY2d 333 [2003]; Sidelev v Tsal-Tsalko, 52 AD3d 398 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2015
CLERK